TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 22, 2016



                                     NO. 03-15-00675-CR


                                   Gerald Stevens, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court. Having reviewed the record, it

appears that the Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the

appeal for want of jurisdiction. The appellant shall pay all costs relating to this appeal, both in

this Court and the court below.